Title: Benjamin Morgan to Thomas Jefferson, 22 June 1810
From: Morgan, Benjamin
To: Jefferson, Thomas


          
            D sir
             
                     New Orleans 
                     June 22d 1810
          
          
		     Your note of the 19th Ulto Covering a Copy of an Instrument signed by Burwell Logwood, Robt Peyton & C Peyton dividing the property of the late John Peyton reached me by last Mail—Your letter of the 12th same int has not come on as soon as it does the contents thereof will be duely attended to 
		  
          
            I am with much Respect & Esteem Your Most Obt servt
            
                  
               Benja Morgan
          
        